Case 1:21-cv-20862-BB Document 115 Entered on FLSD Docket 09/07/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-20862-BLOOM/Otazo-Reyes

  MILLENNIUM FUNDING, INC.,
  a Nevada corporation, HUNTER
  KILLER PRODUCTIONS, INC.,
  a Nevada corporation, and VOLTAGE
  HOLDINGS, LLC, a Nevada corporation,

           Plaintiffs,

  v.

  1701 MANAGEMENT LLC, a Puerto
  Rico limited liability company,
  CHARLES MUSZYNSKI, individually,
  and DOES 1-100,

         Defendants.
  ____________________________________/

                              ORDER SCHEDULING MEDIATION

         The mediation conference in this case shall be held on April 13, 2022, at 10:00 a.m. with

  Harry R. Schafer via video conference. On or before April 18, 2022, the parties shall file a

  mediation report indicating whether all required parties were present. The report shall also indicate

  whether the case settled (in full or in part), the mediation was continued with the consent of the

  parties, or whether the mediator declared an impasse. The parties may not reschedule the mediation

  without leave of court.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 7, 2021.



                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record
